                                                                               E-FILED
                                                    Monday, 30 March, 2020 12:14:38 PM
                                                          Clerk, U.S. District Court, ILCD

                  UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS

Jerry L. Gates,                          )
                                         )
                       Plaintiff,        )
                                         )
v.                                       )       20-4044
                                         )
Grace B. Hou, et al.                     )
                                         )
                       Defendants.       )
                                         )
                                         )

                         MERIT REVIEW ORDER

     The plaintiff, proceeding pro se and presently detained at the
Rushville Treatment and Detention Facility (“TDF”) is requesting
leave to proceed under a reduced payment procedure for indigent
plaintiffs who are institutionalized but are not prisoners as defined
in 28 U.S.C. Section 1915(h).

      The “privilege to proceed without posting security for costs
and fees is reserved to the many truly impoverished litigants who,
within the District Court’s sound discretion, would remain without
legal remedy if such privilege were not afforded to them.” Brewster
v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Circ. 1972).
Additionally, a court must dismiss cases proceeding in forma
pauperis “at any time” if the action is frivolous, malicious, or fails to
state a claim, even if part of the filing fee has been paid. 28 U.S.C.
§ 1915(d)(2). Accordingly, this court grants leave to proceed in
forma pauperis only if the complaint states a federal action.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

      Plaintiff alleges that TDF officials impermissibly restrict and
monitor his access to several websites and that they have denied
his requests for computer and technology training. Plaintiff alleges
that these restrictions and denials inhibit his ability to learn about
current events, to check employment ads, to engage in the “modern
public square,” and otherwise “explor[e] the vast realms of thought
and knowledge.”

      Plaintiff states a First Amendment claim against Defendants
Scott and Kunkel for the alleged denial of access to websites and
the means to access that information. Munson v. Gaetz, 673 F.3d
630, 633 (7th Cir. 2012). TDF officials may have legitimate reasons
for these restrictions, but that determination should await a more
developed record. No plausible inference arises that Defendants
Hou and Coleman are responsible for the restrictions Plaintiff
alleges. Plaintiff cannot sue these individuals just because they are
in charge. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

It is therefore ordered:

     1.    Pursuant to its merit review of the Complaint under 28
           U.S.C. § 1915A, the court finds that the plaintiff states a
           First Amendment claim against Defendants Scott and
           Kunkel. Any additional claims shall not be included in
           the case, except at the court’s discretion on motion by a
           party for good cause shown or pursuant to Federal Rule
           of Civil Procedure 15.

     2.    This case is now in the process of service. The plaintiff is
           advised to wait until counsel has appeared for the
           defendants before filing any motions, in order to give the
           defendants notice and an opportunity to respond to
           those motions. Motions filed before defendants' counsel
           has filed an appearance will generally be denied as
     premature. The plaintiff need not submit any evidence to
     the court at this time, unless otherwise directed by the
     court.

3.   The court will attempt service on the defendants by
     mailing each defendant a waiver of service. The
     defendants have 60 days from the date the waiver is sent
     to file an answer. If the defendants have not filed
     answers or appeared through counsel within 90 days of
     the entry of this order, the plaintiff may file a motion
     requesting the status of service. After the defendants
     have been served, the court will enter an order setting
     discovery and dispositive motion deadlines.

4.   With respect to a defendant who no longer works at the
     address provided by the plaintiff, the entity for whom
     that defendant worked while at that address shall
     provide to the clerk said defendant's current work
     address, or, if not known, said defendant's forwarding
     address. This information shall be used only for
     effectuating service. Documentation of forwarding
     addresses shall be retained only by the clerk and shall
     not be maintained in the public docket nor disclosed by
     the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
      counsel will automatically receive electronic notice of any
      motion or other paper filed by the plaintiff with the clerk.
      The plaintiff does not need to mail to defense counsel
      copies of motions and other papers that the plaintiff has
      filed with the clerk. However, this does not apply to
      discovery requests and responses. Discovery requests
      and responses are not filed with the clerk. The plaintiff
      must mail his discovery requests and responses directly
      to defendants' counsel. Discovery requests or responses
      sent to the clerk will be returned unfiled, unless they are
      attached to and the subject of a motion to compel.
      Discovery does not begin until defense counsel has filed
      an appearance and the court has entered a scheduling
      order, which will explain the discovery process in more
      detail.

7.    Counsel for the defendants is hereby granted leave to
      depose the plaintiff at his place of confinement. Counsel
      for the defendants shall arrange the time for the
      deposition.

8.    The plaintiff shall immediately notify the court, in
      writing, of any change in his mailing address and
      telephone number. The plaintiff's failure to notify the
      court of a change in mailing address or phone number
      will result in dismissal of this lawsuit, with prejudice.

9.    If a defendant fails to sign and return a waiver of service
      to the clerk within 30 days after the waiver is sent, the
      court will take appropriate steps to effect formal service
      through the U.S. Marshals service on that defendant and
      will require that defendant to pay the full costs of formal
      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.
11.   The clerk is directed to terminate Grace Hou and Sharon
      Coleman as defendants.

12.   The clerk is directed to attempt service on Gregg Scott
      and Eric Kunkel pursuant to the standard procedures.

13.   Plaintiff’s petition for leave to proceed in forma pauperis
      [3] is granted.

14.   Plaintiff filed a Motion to Request Counsel [6]. Plaintiff
      has no constitutional or statutory right to counsel in this
      case. In considering the Plaintiff’s motion, the court asks:
      (1) has the indigent Plaintiff made a reasonable attempt
      to obtain counsel or been effectively precluded from
      doing so; and if so, (2) given the difficulty of the case,
      does the plaintiff appear competent to litigate it himself?
      Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007).
      Letters Plaintiff attached to his motion appear related to
      another lawsuit Plaintiff filed. Compare Gates v. Hou, No.
      19-4201 C.D. Ill., filed Oct. 10, 2019). Nonetheless, the
      Court finds that Plaintiff satisfied the first prong. Plaintiff
      has personal knowledge of the facts, he has been able to
      adequately convey them to the Court, and he should be
      able to obtain relevant documents via discovery. This
      case does not appear overly complex, nor does it appear
      to require expert testimony. Plaintiff’s motion [6] is
      denied with leave to renew.



          Entered this 30th day of March, 2020.




         s/ Harold A. Baker
       ___________________________________________
                   HAROLD A. BAKER
           UNITED STATES DISTRICT JUDGE
